DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/18/22 is acknowledged and papers submitted have been placed in the records.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Mr. Chien-hung Yu (Applicants’ Attorney) on 09/06/22.
The application has been amended as follows: 
Claim 1 is amended to read on line 17 “.. underfill is in direct contact with…” and on line 18 “…encapsulation is in direct contact with”.

Claim 10 is amended to read on its last line “direct contact with…”.

Claim 15 is amended to read on its last line “are in direct contact with…”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-9, the prior art discloses package structure as generally recited in independent claim 1 (see for example previous claims 1 and 5 rejections). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package structure wherein the first underfill is in direct contact with a first portion of the at least one slanted surface of the chamfered edges, and the insulating encapsulation is in direct contact with a second portion of the at least one slanted surface of the chamfered edges.
Re claims 10-14, the prior art discloses package structure as generally recited in independent claim 10 (see for example previous claim 10 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package structure wherein the bevel surfaces are in direct contact with the underfill and the insulating encapsulation.
Re claims 15-20, the prior art discloses package structure as generally recited in independent claim 15 (see for example previous claim 15 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package structure wherein the rounded surfaces are in direct contact with the first underfill and the insulating encapsulation.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899